March 3 2010


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       No. AF 07-0157
                                      ______________

IN THE MATTER OF PROPOSED REVISIONS                      )
                                                         )       ORDER
TO THE MONTANA RULES OF CIVIL PROCEDURE                  )
                            _____________


       Over the past several years, the Advisory Commission on Rules of Civil and
Appellate Procedure has diligently worked on a proposal for overhauling the Montana Rules
of Civil Procedure in line with revisions that have been made to the Federal Rules of Civil
Procedure. The Advisory Commission has now submitted to this Court its work product from
that endeavor. According to the Advisory Commission, the revisions are largely stylistic,
and make the rules better organized, more readable, and more workable. The Advisory
Commission further advises the Court that the main substantive changes are in Rules 4(t), 5.1
and 5.2, 11, 23, 26, 28(c), 58(e), and 62.
       IT IS NOW ORDERED that the Montana State Law Library will publish, on its
website at http://courts.mt.gov/supreme/proposed_rules/civil-procedure.mcpx the proposed
revisions to the Montana Rules of Civil Procedure, the original of which is attached to this
Order and also is available for viewing in the office of the Clerk of this Court. The proposed
revisions, which are voluminous, show the present rules on the left and the corresponding
recommended rules on the right, with the Commission’s notes following each rule.
       IT IS FURTHER ORDERED that the Court will accept public comment on the
proposed revisions to the Montana Rules of Civil Procedure from all interested persons for
90 days from the date of this Order. All public comments shall be filed with the Clerk of this
Court within that time.
       IT IS FURTHER ORDERED that the State Bar of Montana shall publish notice of
this Order, along with the above web address from the Montana State Library, in the next
available issue of The Montana Lawyer and on its website.
      The Clerk is directed to provide copies of this Order to each Clerk of the District
Court in the State of Montana, each District Judge for the State of Montana, the Code
Commissioner and Director of Legal Services for the Montana Legislative Services Division,
the Montana Attorney General, the Director of the Montana Trial Lawyers, the Director of
the Montana Defense Trial Lawyers, the Clerk of the United States District Court for the
District of Montana, the President of the Montana Magistrates’ Association, the Executive
Director of the State Bar of Montana, the University of Montana School of Law, the State
Law Librarian, and the Chair of the Advisory Commission on Rules of Civil and Appellate
Procedure.
      DATED this 3rd day of March, 2010.


                                                       /S/ MIKE McGRATH
                                                       /S/ W. WILLIAM LEAPHART
                                                       /S/ MICHAEL E WHEAT
                                                       /S/ BRIAN MORRIS
                                                       /S/ PATRICIA O. COTTER
                                                       /S/ JIM RICE
                                                       /S/ JAMES C. NELSON




                                            2